 USDC IN/ND case 2:19-cv-00376-TLS-APR document 8 filed 10/04/19 page 1 of 2


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                  HAMMOND DIVISION

JOSEPH E. LEROSE,                                 :   CASE NO. 2:19-cv-00376
                                                  :
                Plaintiff,                        :   Judge Theresa L. Springmann
v.                                                :
                                                  :   Magistrate Judge Andrew P.
WELLS FARGO BANK, N.A. et al,                     :   Rodovich
                                                  :
              Defendants.                         :   CORPORATE DISCLOSURE
                                                  :   STATEMENT


        Pursuant to the Corporate Disclosure Statement provisions in Federal Rule of Civil

Procedure 7.1: Any non-governmental corporate party to a proceeding must file a statement

identifying all of its parent, subsidiary and other affiliate corporations and listing any publicly

held company that owns 10% or more of the party’s stock. A party must file the statement upon

filing a complaint, answer, motion, response or other pleading in this Court, whichever occurs

first. The obligation to disclose any changes will be continuing throughout the pendency of the

case.

        In compliance with those provisions, this Corporate Disclosure Statement is filed on

behalf of:

             Defendant NewRez LLC, d/b/a Shellpoint Mortgage Servicing

1.      Does said party have any parent corporations, subsidiaries or other affiliates?

                   X     Yes                 No

If the answer is Yes, list below the identity of the parent, subsidiary or other affiliate corporation
and the relationship between it and the named party:

The parent company of the named party is Shellpoint Partners LLC. The parent
companies of Shellpoint Partners LLC are NRM Acquisition LLC (99%) and NRM
Acquisition II LLC (1%). The parent company of NRM Acquisition LLC and NRM
Acquisition II LLC is New Residential Mortgage LLC. The parent company of New
Residential Mortgage LLC is New Residential Investment Corp., a Delaware
corporation.
 USDC IN/ND case 2:19-cv-00376-TLS-APR document 8 filed 10/04/19 page 2 of 2


2.     Is 10% or more of the stock of said party owned by a publicly held corporation or other
publicly held entity?

               X Yes            _____ No

If the answer is Yes, list the identity of such corporation and the extent of the financial interest:

New Residential Investment Corp. (NYSE: NRZ) is a publicly held corporation,
with its principal place of business in NY.


                                                  Respectfully submitted,
OF COUNSEL:
                                                  /s/ Jeffrey J. Hanneken
                                                  Jeffrey J. Hanneken ( 31726-15)
GRAYDON HEAD & RITCHEY LLP                        Shannon O. Egan (31954-29)
312 Walnut Street                                 GRAYDON HEAD & RITCHEY LLP
Suite 1800                                        312 Walnut Street
Cincinnati, OH 45202                              Suite 1800
Phone: (513) 621-6464                             Cincinnati, OH 45202
Fax: (513) 651-3836                               Phone: (513) 629-0349
                                                  Fax: (513) 651-3836
                                                  E-mail: jhanneken@graydon.law
                                                           segan@graydon.law

                                                  Counsel for Defendant NewRez, LLC, d/b/a
                                                  Shellpoint Mortgage Servicing


                                  CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and accurate copy of the foregoing
Corporate Disclosure Statement was filed via the CM/ECF system that will send notification to
all counsel of record, this 4th day of October, 2019.

        The undersigned further certifies that a true and accurate copy of the foregoing
Corporate Disclosure Statement was served via U.S. mail, on this 4th day of October, 2019, to
the following:

Patrick B. McEuen
Christopher A. Buckley
McEUEN LAW OFFICE
6382 Central Avenue
Portage, IN 46368
Patrick@McEuenLaw.com
Chris@McEuenLaw.com
Counsel for Plaintiff Joseph E. LeRose


                                                       /s/ Jeffrey J. Hanneken
                                                       Jeffrey J. Hanneken (31726-15)
9788896.1

                                                  2
